Citation Nr: 0215120	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  97-17 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 31, 1996 
for a 10 percent evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted a compensable evaluation for 
bilateral hearing loss effective October 31, 1996.  The 
veteran disagreed with the evaluation and the assigned 
effective date.  The veteran subsequently perfected this 
appeal.

In November 1999, the Board denied an evaluation in excess of 
10 percent for bilateral hearing loss.  The Board remanded 
the effective date portion of the claim so that a statement 
of the case (SOC) could be furnished regarding that issue.  
The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. In a decision dated October 10, 1996, the Board denied an 
increased (compensable) evaluation for bilateral hearing 
loss.

3. An informal claim for an increased (compensable) 
evaluation for bilateral hearing loss was received October 
31, 1996.  

4. There is no medical evidence of a factually ascertainable 
increase in the veteran's bilateral hearing loss prior to 
October 31, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 1996 
for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400 (2002), 4.85, 
4.87, Diagnostic Codes 6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to the 
assignment of effective dates in the April 2002 SOC.  The 
April 2002 SOC and the July 2002 supplemental statement of 
the case (SSOC) informed the veteran of the evidence of 
record and of the basis for denial.  In April 2002, the 
veteran was advised that evidence necessary to establish 
entitlement to the benefit sought would be evidence that he 
applied for the increased evaluation prior to October 31, 
1996.  The April 2002 SOC specifically notified the veteran 
that VA would make as many requests as necessary to obtain 
records in the custody of a Federal agency and would make 
reasonable efforts to obtain private records.  The veteran 
was advised that he must provide enough information to enable 
VA to request any identified records.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In a 
May 2002 statement, the veteran reported there was medical 
evidence at the VA medical center (VAMC) in San Juan.  
Outpatient records from this facility were subsequently 
obtained.  In August 2002, the RO contacted the veteran by 
telephone and asked if he had any additional evidence to 
submit regarding his effective date claim.  The veteran 
indicated he had nothing further to submit and requested his 
claim be transferred to the Board.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally service connected for bilateral 
hearing loss in September 1984 and assigned a noncompensable 
evaluation effective May 4, 1984.  The veteran perfected an 
appeal with regard to this decision and in April 1988, the 
Board denied a compensable evaluation for bilateral hearing 
loss.  In November 1993, the veteran filed a claim for 
increase that was denied in October 1994.  The veteran again 
perfected an appeal and in October 1996, the Board denied a 
compensable evaluation for bilateral hearing loss.  The 
veteran did not appeal the Board decisions and they are 
final.  See 38 U.S.C. § 4004(b) (1982), 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 19.104 (1987), 38 C.F.R. § 20.1100 
(1996); currently 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2002).  

In March 1997, the RO granted an increased evaluation to 10 
percent for bilateral hearing loss effective October 31, 
1996.  The veteran disagreed with the effective date of the 
increase, indicating he wanted a compensable evaluation back 
to the date of his original claim for service connection for 
bilateral hearing loss.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2002).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  
38 C.F.R. § 3.157 (2002).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  See 38 C.F.R. § 3.157(b)(1) (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal- for increased benefits and is requested to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  

The record shows that the RO previously allowed a formal 
claim for compensation for a bilateral hearing loss 
disability in September 1984.  Consequently, VA must look at 
all the medical evidence and communications from the veteran 
subsequent to the final October 1996 Board decision in order 
to determine if there is an informal claim for increased 
benefits.

In September 1996, the veteran submitted a request for a 
personal hearing to the RO.  Subsequently, the veteran 
submitted a letter to the Board dated October 23, 1996, 
requesting a reconsideration of the Board's October 1996 
decision.  In December 1996, the RO informed the veteran that 
it had no record of a pending claim and advised the veteran 
that on October 10, 1996, the Board issued a decision denying 
his claim for increased evaluation for bilateral hearing 
loss.  In January 1997, the Board denied the veteran's motion 
for reconsideration.

The Board notes that the October correspondence to the Board 
was not date-stamped.  The claims folder, however, contains a 
routing and transmittal slip forwarding this correspondence, 
which is dated October 31, 1996.  This is the first 
correspondence subsequent to the Board's October 1996 
decision that could be construed as an informal claim for 
increase and the Board finds this to be the date of claim.  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
38 C.F.R. § 4.85.  The assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Under the criteria in effect prior to June 10, 1999, 
evaluations for defective hearing were based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  38 C.F.R. § 4.85 (1998).  To evaluate the 
degree of disability for bilateral service-connected hearing 
loss, the rating schedule established eleven auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87 Diagnostic Codes 6100-6110 (1998).

Regulations regarding the evaluation of hearing impairment 
were amended effective June 10, 1999.  The revised criteria, 
however, may not be applied earlier than the effective date 
of the revised regulations.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue); see VAOPGCPREC 3-2000 
(2000).  Thus, the revised criteria under Diagnostic Code 
6100 are not applicable prior to June 10, 1999, the effective 
date of revision.  The Board notes that the differences 
between the former criteria and the revised criteria for 
evaluating hearing impairment are relatively minor.

The statute requires review of all evidence of record in 
order to ascertain the earliest possible effective date.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  In determining when 
it is factually ascertainable that an increase in disability 
has occurred, the term "increase" means increase to the 
next disability level.  Id. at 519.  

On VA examination in February 1994, average puretone 
thresholds were 52 in the right ear and 53 in the left ear.  
Speech discrimination ability was 94 percent bilaterally.  
Under the regulations then in effect, this corresponds to 
level I hearing bilaterally, resulting in a noncompensable 
evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1998).  A July 1994 VA audiological service acknowledgment 
indicates that the veteran was fitted with binaural hearing 
aids.  The veteran underwent a VA audiological examination in 
March 1997.  Results of that examination indicate average 
puretone thresholds were 60 bilaterally.  Speech 
discrimination ability was 86 percent in the right ear and 80 
percent in the left ear.  This corresponds to level III 
hearing in the right ear and level IV hearing in the left ear 
and warrants a 10 percent evaluation.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1996).

On review of the record, there is no medical evidence of a 
factually ascertainable increase in the 1-year period prior 
to the date of claim, October 31, 1996.  In fact, there is no 
evidence that the criteria for a 10 percent evaluation for 
bilateral hearing loss were met prior to the March 1997 VA 
examination.  Applying the applicable regulation, the later 
date is the date of increase.  See 38 C.F.R. § 3.400(o) 
(2002).  Notwithstanding, the RO granted the compensable 
evaluation from the date of claim and the Board will not 
disturb the assigned effective date.  Accordingly, there is 
no legal basis for an effective date prior to October 31, 
1996 and therefore, the claim must be denied. 


ORDER

Entitlement to an effective date prior to October 31, 1996 
for a 10 percent evaluation for bilateral hearing loss is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

